Exhibit 10.1

EXECUTION COPY

$35,623,410

Senior Subordinated PIK Notes due 2014

Purchase Agreement

dated as of June 27, 2008

among

NEXSTAR BROADCASTING, INC.

as Issuer,

NEXSTAR BROADCASTING GROUP, INC.

as Guarantor,

and

AMERICAN GENERAL LIFE INSURANCE COMPANY

AMERICAN GENERAL LIFE AND ACCIDENT INSURANCE COMPANY

AMERICAN INTERNATIONAL LIFE ASSURANCE COMPANY OF NEW YORK

AIG LIFE INSURANCE COMPANY

AIG GLOBAL FUNDS – AIG STRATEGIC BOND FUND

AIG GLOBAL FUNDS – AIG US HIGH YIELD BOND FUND

EMPLOYEES RETIREMENT SYSTEM OF TEXAS

FIRST SUNAMERICA LIFE INSURANCE COMPANY

EMD INVEST F.M.B.A.

AMERICAN INTERNATIONAL GROUP, INC. RETIREMENT PLAN

STICHTING PENSIOENFONDS MEDISCH SPECIALISTEN

STICHTING PENSIOENFONDS VOOR HUISARTSEN

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

as Purchasers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1. Representations and Warranties

   6 

(a)

   No Registration Required    6

(b)

   No Integration of Offerings or General Solicitation    6

(c)

   Eligibility for Resale Under Rule 144A    7

(d)

   The Purchase Agreement    7

(e)

   The Registration Rights Agreement    7

(f)

   Authorization of the Securities    7

(g)

   Authorization of the Exchange Securities    7

(h)

   Authorization of the Indenture    8

(i)

   Authorization of the Guarantee    8

(j)

   No Material Adverse Change    8

(k)

   Preparation of the Financial Statements    8

(l)

   Incorporation and Good Standing of the Company, the Guarantor, Etc.    9

(m)

   Capitalization    9

(n)

   Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required    9

(o)

   No Material Actions or Proceedings    10

(p)

   Intellectual Property Rights    10

(q)

   All Necessary Permits, Etc    11

(r)

   FCC Licenses    11

(s)

   Network Affiliation Agreements    12

(t)

   Local Services Agreements    12

(u)

   Condition of Stations    12

(v)

   Title to Properties    12

(w)

   Tax Law Compliance    12

(x)

   Company Not an “Investment Company”    13

(y)

   Insurance    13

(z)

   No Price Stabilization or Manipulation    13

(aa)

   Company’s Accounting System    13

(bb)

   ERISA Compliance    13

(cc)

   No Outstanding Loans or Other Indebtedness    14

(dd)

   Compliance with Laws    14

(ee)

   Foreign Assets Control Regulations, Etc    15

(ff)

   Status under Certain Statutes    15

SECTION 2. Purchase, Sale and Delivery of the Securities

   15 

(a)

   The Securities    15

(b)

   The Closing Date    15

(c)

   Delivery of the Securities    15

(d)

   Purchasers as Qualified Purchasers    16

(e)

   No Sales by General Solicitation or General Advertising    16

(f)

   Resale of Securities    16



--------------------------------------------------------------------------------

(g)

   Source of Funds    16 SECTION 3. Additional Covenants    17 

(a)

   Securities Act Matters    17

(b)

   Use of Proceeds    18

(c)

   The Depositary    18

(d)

   Additional Issuer Information    18

(e)

   No Integration    18

(f)

   Legended Securities    18

(g)

   PORTAL    19

(h)

   Payment of Special Counsel Fees    19

(i)

   Terrorism Sanctions Regulations    19

(j)

   Purchase of Notes    19 SECTION 4. Payment of Expenses    19  SECTION 5.
Conditions of the Obligations of the Purchasers    20 

(a)

   No Material Adverse Change    20

(b)

   Opinion of Counsel for the Company    20

(c)

   Opinion of Regulatory Counsel for the Company    20

(d)

   Opinion of Counsel for the Purchasers    20

(e)

   Officers’ Certificate    20

(f)

   Secretary’s Certificate    21

(g)

   PORTAL Listing    21

(h)

   Registration Rights Agreement    21

(i)

   Indenture    21

(j)

   Additional Documents    21

(k)

   Approvals    21

(l)

   Liens    21

(m)

   Private Placement Number    21

(n)

   Changes in Corporate Structure    22 SECTION 6. Reimbursement of Purchasers’
Expenses    22  SECTION 7. Offer, Sale and Resale Procedures    22  SECTION 8.
Indemnification    23 

(a)

   Indemnification of the Purchasers    23

(b)

   Notifications and Other Indemnification Procedures    24

(c)

   Settlements    24 SECTION 9. Representations and Indemnities to Survive
Delivery 25    25  SECTION 10. Notices    25  SECTION 11. Successors    26 
SECTION 12. Partial Unenforceability    26 

 

3



--------------------------------------------------------------------------------

SECTION 13. Governing Law Provisions

   26 

SECTION 14. Consent to Jurisdiction

   26 

SECTION 15. General Provisions

   27 

 

4



--------------------------------------------------------------------------------

Purchase Agreement

June 27, 2008

American General Life Insurance Company

American General Life and Accident Insurance Company

American International Life Assurance Company of New York

AIG Life Insurance Company

AIG Global Funds – AIG Strategic Bond Fund

AIG Global Funds – AIG US High Yield Bond Fund

Employees Retirement System of Texas

First SunAmerica Life Insurance Company

EMD Invest F.M.B.A.

American International Group, Inc. Retirement Plan

Stichting Pensioenfonds Medisch Specialisten

Stichting Pensioenfonds Voor Huisartsen

The United States Life Insurance Company in the City of New York

The Variable Annuity Life Insurance Company

c/o AIG Global Investment Corp., as Representative of the several Purchasers

2929 Allen Parkway, A37-01

Houston, Texas 77019-2155

Ladies and Gentlemen:

Nexstar Broadcasting, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several Purchasers named in Schedule I (the “Purchasers”),
acting severally and not jointly, the respective amounts set forth in such
Schedule I of the Company’s Senior Subordinated PIK Notes due 2014 (the
“Notes”).

The Notes will be issued pursuant to an indenture, to be dated as of the Closing
Date (as defined in Section 2(b) hereof) (the “Indenture”), among the Company
and The Bank of New York, as trustee (the “Trustee”) substantially in the form
of Exhibit C hereto, as supplemented by the First Supplemental Indenture thereto
among the Company, Nextar Broadcasting Group, Inc., a Delaware corporation (the
“Guarantor”), and the Trustee, substantially in the form of Exhibit D hereto.
Notes issued in book-entry form will be issued in the name of Cede & Co., as
nominee of The Depository Trust Company (the “Depositary”).

The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, the Guarantor and the Purchasers, pursuant to
which the Company will agree to file, subject to certain exceptions, by
December 31, 2009, a registration statement with the Securities and Exchange
Commission (the “Commission”) registering the Exchange Securities (as defined
below) under the Securities Act of 1933, as amended (the “Securities Act”),
which term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder); provided that if by December 31, 2009 the Company or
any of its Affiliates (as defined in Section 1(b))

 

5



--------------------------------------------------------------------------------

has entered into a binding and irrevocable agreement to sell all equity
interests in the Company (by way of merger or otherwise) or all of the Company’s
assets (subject only to approval of license transfer by the Federal
Communications Commission (the “FCC”)), then such date shall be extended to
June 30, 2010.

The payment of principal of, premium and Liquidated Damages (as defined in the
Indenture), if any, and interest on the Notes and the Exchange Notes (as defined
in the Registration Rights Agreement) will be fully and unconditionally
guaranteed on a senior subordinated basis by the Guarantor pursuant to its
guarantee (the “Guarantee.”) The Notes and the Guarantee attached thereto are
herein collectively referred to as the “Securities”; and the Exchange Notes, if
any, and the Guarantee attached thereto are herein collectively referred to as
the “Exchange Securities.”

The Securities are to be offered and sold to the Purchasers without being
registered with the Commission under the Securities Act, in reliance upon
exemptions therefrom. The terms of the Securities and the Indenture will require
that investors that acquire Securities expressly agree that Securities may only
be resold or otherwise transferred after the Closing Date, if such Securities
are registered for sale under the Securities Act or if an exemption from the
registration requirements of the Securities Act is available (including the
exemptions afforded by Rule 144A (“Rule 144A”) or Regulations S (“Regulation S”)
thereunder).

The Company and the Guarantor hereby confirm their agreement with each of the
Purchasers as follows:

SECTION 1. Representations and Warranties. The Company and each Guarantor
hereto, jointly and severally, hereby represent, warrant and covenant to each
Purchaser on the date hereof and on the Closing Date, as follows:

(a) No Registration Required. Subject to compliance by each Purchaser with the
representations and warranties set forth in Section 7 hereof and with the
procedures set forth in Section 7 hereof, it is not necessary in connection with
the offer, sale and delivery of the Securities to the Purchasers in the manner
contemplated by this Purchase Agreement (this “Agreement”) to register the
Securities under the Securities Act or, until such time as the Exchange
Securities are issued pursuant to an effective registration statement, to
qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

(b) No Integration of Offerings or General Solicitation. None of the Company,
the Guarantor, their respective affiliates as such term is defined in Rule 501
under the Securities Act (each, an “Affiliate”), or any person acting on their
behalf (other than the Purchasers, as to whom neither the Company nor the
Guarantor makes any representation or warranty) has directly or indirectly,
(i) solicited any offer to buy or offered to sell, nor will, directly or
indirectly, solicit any offer to buy or offer to sell, in the United States or
to any United States citizen or resident, any security which is or would be
integrated with the sale of the Securities in a manner that would require any of
the Securities to be registered under the Securities Act or (ii) engaged or

 

6



--------------------------------------------------------------------------------

will engage, in connection with the offering of the Securities, in any form of
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act.

(c) Eligibility for Resale Under Rule 144A. The Securities are not of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Securities Exchange Act of 1934 (as amended, the “Exchange Act”
which term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) or quoted in a U.S. automated interdealer quotation
system.

(d) The Purchase Agreement. This Agreement has been duly authorized, executed
and delivered by the Company and the Guarantor and is a valid and binding
agreement of the Company and the Guarantor, enforceable against the Company and
the Guarantor in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

(e) The Registration Rights Agreement. The Registration Rights Agreement has
been duly authorized and, at the Closing Date, will have been duly executed and
delivered by the Company and the Guarantor and will be a valid and binding
agreement of the Company and the Guarantor, enforceable against the Company and
the Guarantor in accordance with its terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles and except as rights to indemnification under the
Registration Rights Agreement may be limited by applicable law. Pursuant to the
Registration Rights Agreement, the Company and the Guarantor will agree to file
with the Commission, under the circumstances set forth therein, a registration
statement under the Securities Act relating to another series of debt securities
of the Company with terms substantially identical to the Securities (the
“Exchange Securities”) to be offered in exchange for the Securities (the
“Exchange Offer”) and (ii) to the extent required by the Registration Rights
Agreement, a shelf registration statement pursuant to Rule 415 of the Securities
Act relating to the resale by certain holders of the Securities, and in each
case, to use its reasonable best efforts to cause such registration statements
to be declared effective.

(f) Authorization of the Securities. The Notes to be purchased by the Purchasers
from the Company will be in the form contemplated by the Indenture, have been
duly authorized for issuance and sale pursuant to this Agreement and, at the
Closing Date, the Indenture will have been duly executed by the Company and,
when authenticated in the manner provided for in the Indenture and delivered
against payment of the purchase price therefor, will constitute valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles and will be entitled to the benefits of the Indenture.

(g) Authorization of the Exchange Securities. The Exchange Notes have been duly
and validly authorized for issuance by the Company, and when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange

 

7



--------------------------------------------------------------------------------

Offer, will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium, or
similar laws relating to or affecting enforcement of the rights and remedies of
creditors or by general principles of equity and will be entitled to the
benefits of the Indenture.

(h) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and the Guarantor and, at the Closing Date, will have been duly
executed and delivered by the Company and the Guarantor, and will, when executed
by the Trustee, constitute a valid and binding agreement of the Company and the
Guarantor, enforceable against the Company and the Guarantor in accordance with
its terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting the rights and remedies of creditors or by general equitable
principles.

(i) Authorization of the Guarantee. The Guarantee in the respective form
contemplated by the Indenture, has been duly authorized by the Guarantor and, at
the Closing Date, will have been duly executed and delivered by the Guarantor
and, when the Notes have been issued and authenticated in accordance with the
Indenture and delivered to and paid for by the Purchasers in accordance with the
terms of this Agreement, will constitute a valid and binding obligation of the
Guarantor, enforceable in accordance with their terms, as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting the rights and remedies of creditors
or by general equitable principles and will be entitled to the benefits of the
Indenture.

(j) No Material Adverse Change. Since the filing of the Guarantor’s Quarterly
Report on Form 10-Q for the quarter ended March 31, 2008 (filed with the
Commission on May 9, 2008), (i) there has been no Material Adverse Change (as
hereinafter defined); (ii) the Company, the Guarantor and their respective
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or the Guarantor
or, except for dividends paid to the Company, the Guarantor or their respective
subsidiaries, any of their respective subsidiaries on any class of capital stock
or membership or other equity interests, or repurchase or redemption by the
Company, the Guarantor or their respective subsidiaries of any class of capital
stock or membership or other equity interests.

(k) Preparation of the Financial Statements. The consolidated financial
statements of the Company and the Guarantor included in their most recent Annual
Report on Form 10-K filed with the Commission present fairly the consolidated
financial position of the Company, the Guarantor and their respective
subsidiaries as of and at the dates specified in such filing and the results of
their operations and cash flows for the periods specified. Such financial
statements have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved, except
as may be expressly stated in the related notes thereto.

 

8



--------------------------------------------------------------------------------

(l) Incorporation and Good Standing of the Company, the Guarantor, Etc. Each of
the Company, the Guarantor and their respective subsidiaries has been duly
incorporated or formed, as applicable, and is validly existing as a corporation
or limited liability company, as the case may be, in good standing under the
laws of the jurisdiction of its incorporation or formation and has corporate
power and authority to own, lease and operate its properties and to conduct its
business as it is presently conducted and, to the extent each is a party
thereto, to enter into and perform their obligations under each of this
Agreement, the Registration Rights Agreement, the Securities, the Exchange
Securities and the Indenture. Each of the Company, the Guarantor and their
respective subsidiaries is duly qualified as a foreign corporation or limited
liability company to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change. All
of the issued and outstanding capital stock of each subsidiary of the Company
has been duly authorized and validly issued, is fully paid and nonassessable and
is owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or claim other than those
currently granted pursuant to the Company’s and the Guarantor’s existing senior
credit facilities. Neither the Company nor the Guarantor owns or controls,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Schedule II hereto. None of the outstanding capital
stock of any subsidiary of the Company were issued in violation of any
preemptive or similar rights of any member or other security holders of such
subsidiary.

As used in this Agreement, the term “Material Adverse Change” means any material
adverse change, or any development that would reasonably be expected to result
in a material adverse change, in the condition, financial or otherwise, or in
the earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company, the Guarantor
and their respective subsidiaries, considered as one entity.

(m) Capitalization. All of the issued and outstanding shares of common stock
have been duly authorized and validly issued, are fully paid and nonassessable
and have been issued in compliance with federal and state securities laws. None
of the outstanding shares of common stock were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those accurately described in the Quarterly Report on
Form 10-Q of the Guarantor for the quarter ended March 31, 2008.

(n) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. None of the Company, the Guarantor or any of their
respective subsidiaries is in violation of its charter, by-laws or other
formation document, as the case may be, is in default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company, the Guarantor or any of their respective
subsidiaries, is a party or by which it or any of them may be bound or to which
any of the property or assets of the Company,

 

9



--------------------------------------------------------------------------------

the Guarantor or any of their respective subsidiaries is subject (each, an
“Existing Instrument”), except for such Defaults as would not, individually or
in the aggregate, result in a Material Adverse Change. The Company’s and the
Guarantor’s execution, delivery and performance, as applicable, of this
Agreement, the Registration Rights Agreement and the Indenture, and the issuance
and delivery of the Securities and the consummation of the transactions
contemplated hereby and thereby (i) have been duly authorized by all necessary
corporate action and will not result in any violation of the provisions of the
charter, by-laws or other organizational document, as the case may be, of any of
the Company, the Guarantor or any of their respective subsidiaries, (ii) will
not conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of any
of the Company, the Guarantor or any of their respective subsidiaries pursuant
to, or require the consent of any other party to, any Existing Instrument,
except for such conflicts, breaches, Defaults, liens, charges or encumbrances as
would not, individually or in the aggregate, result in a Material Adverse
Change, (iii) will not result in any violation of any law, administrative
regulation or administrative or court decree applicable to the Company, the
Guarantor or any of their respective subsidiaries and (iv) will not require any
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, except
such as have been obtained or made and are in full force and effect under the
Securities Act, the rules and regulations of the FCC, applicable state
securities or blue sky laws and except such as may be required by federal and
state securities laws with respect to the obligations under the Registration
Rights Agreement. As used herein, a “Debt Repayment Triggering Event” means any
event or condition which gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company, the Guarantor or any of their respective subsidiaries.

(o) No Material Actions or Proceedings. There are no legal or governmental
actions, suits or proceedings pending or, to the best of the Company’s
knowledge, threatened (i) against or affecting the Company, the Guarantor or any
of their respective subsidiaries or (ii) which has as the subject thereof any
officer or director of, or property owned or leased by, the Company, the
Guarantor or any of their respective subsidiaries, where in any such case
(A) there is a reasonable possibility that such action, suit or proceeding might
be determined adversely to the Company, the Guarantor or such subsidiary and
(B) any such action, suit or proceeding, if so determined adversely, would
reasonably be expected to result in a Material Adverse Change or adversely
affect the consummation of the transactions contemplated by this Agreement. No
material labor dispute with the employees of the Company, the Guarantor or their
respective subsidiaries exists or, to the best of the Company’s knowledge, is
threatened or imminent.

(p) Intellectual Property Rights. The Company, the Guarantor or their respective
subsidiaries own or possess sufficient trademarks, trade names, patent rights,
copyrights, domain names, licenses, approvals, trade secrets and other similar
rights (collectively, “Intellectual Property Rights”) reasonably necessary to
conduct their businesses as now conducted; and the expected expiration of any of
such Intellectual Property Rights would not result in a Material Adverse Change.
None of the Company, the Guarantor or their respective subsidiaries has received
any notice of infringement or conflict with asserted Intellectual Property
Rights of others, which infringement or conflict, if the subject of an
unfavorable decision, would result in a

 

10



--------------------------------------------------------------------------------

Material Adverse Change. None of the technology employed by the Company, the
Guarantor or their respective subsidiaries has been obtained or is being used by
any of them in violation of any contractual obligation binding on it, or to the
Company’s knowledge, any of their officers, directors or employees or otherwise
in violation of the rights of any person.

(q) All Necessary Permits, Etc. The Company, the Guarantor and each of their
respective subsidiaries possess such valid and current certificates,
authorizations or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct their respective businesses,
and none of the Company, the Guarantor nor any of their respective subsidiaries
has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization or
permit which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, could result in a Material Adverse Change.

(r) FCC Licenses. (i) The Company, the Guarantor and their respective
subsidiaries hold such validly issued FCC licenses and authorizations as are
necessary to operate their respective television stations (the “Stations”) as
they are currently operated (collectively, the “FCC Licenses”), and each such
FCC License is in full force and effect. The Stations and FCC Licenses of the
Company, the Guarantor and their respective subsidiaries are listed on Schedule
III hereto, and each of such FCC Licenses has the expiration date indicated on
Schedule III.

(ii) The Company has no knowledge of any condition imposed by the FCC as part of
any FCC License, which condition is neither set forth on the face thereof as
issued by the FCC nor contained in the rules and regulations of the FCC or the
Communications Act of 1934, as amended (the “Communications Act”) applicable
generally to stations of the type, nature, class or location of the Station in
question. Each Station has been and is being operated in all material respects
in accordance with the terms and conditions of the FCC Licenses applicable to it
and the rules and regulations of the FCC and the Communications Act.

(iii) No proceedings are pending or to the knowledge of the Company are
threatened which may result in the revocation, modification, non-renewal or
suspension of any of the FCC Licenses, the denial of any pending applications,
the issuance of any cease and desist order or the imposition of any fines,
forfeitures or other administrative actions by the FCC with respect to any
Station or its operations, other than any matters which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change and proceedings affecting the television broadcasting industry in
general.

(iv) All reports, applications and other documents required to be filed by the
Company, the Guarantor and each of their respective subsidiaries with the FCC
with respect to the Stations and the issuance and the sale of the Securities
contemplated hereby have been timely filed, and all such reports, applications
and documents are true, correct and complete in all respects, except where the
failure to make such timely filing or any inaccuracy therein would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change, and the Company has no knowledge of any matters that would
reasonably be expected to result in the suspension or revocation of or the
refusal to renew any of the FCC Licenses or the imposition on the Company, the
Guarantor or any of their respective subsidiaries of any material fines or
forfeitures by the FCC, or which would reasonably be expected to result in the

 

11



--------------------------------------------------------------------------------

suspension, revocation, rescission, reversal or modification of any Station’s
authorization to operate as currently authorized under the rules and regulations
of the FCC and the Communications Act.

(v) There are no unsatisfied or otherwise outstanding citations issued by the
FCC with respect to any Station or its operations.

(s) Network Affiliation Agreements. Each of the network affiliation agreements
between the broadcast television stations owned or operated by the Company, the
Guarantor or any of their respective subsidiaries and CBS Television Network,
NBC TV Network, American Broadcasting Companies, Inc., FOX Broadcasting Company
or United Paramount Network, respectively, have been duly authorized, executed
and delivered by the Company, the Guarantor or the respective subsidiary and
constitute valid and legally binding agreements of the respective parties
thereto.

(t) Local Services Agreements. The Local Service Agreements between the Company,
the Guarantor or their respective subsidiaries and the other parties thereto
listed on Schedule IV hereto are a complete list of the Local Service Agreements
entered into by the Company, the Guarantor or their respective subsidiaries and
have been duly authorized, executed and delivered by the Company, the Guarantor
or their respective subsidiaries and constitute valid and legally binding
agreements of the respective parties thereto.

(u) Condition of Stations. All of the material properties, equipment and systems
of the Company, the Guarantor and each of their respective subsidiaries, and the
Stations owned and/or operated by them are, and all material properties,
equipment and systems to be added in connection with any contemplated Station
expansion or construction will be, in a condition which is sufficient for the
operation thereof in accordance with the past practice of the Station in
question, and are and will be in compliance with all applicable standards, rules
or requirements imposed by (a) any governmental agency or authority, including,
without limitation, the FCC and (b) any FCC License, in each case except where
such noncompliance or condition could not reasonably be expected to result in a
Material Adverse Change.

(v) Title to Properties. The Company, the Guarantor and each of their respective
subsidiaries has good and marketable title to all the properties and assets
reflected as owned in the financial statements referred to in Section 1(j)
above, in each case free and clear of any security interests, mortgages, liens,
encumbrances, equities, claims and other defects, except such as do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company, the Guarantor or any of their respective subsidiaries. The real
property, improvements, equipment and personal property held under lease by the
Company, the Guarantor or any of their respective subsidiaries are held under
valid and enforceable leases, with such exceptions as do not materially
interfere with the use made or proposed to be made of such real property,
improvements, equipment or personal property by the Company, the Guarantor or
any of their respective subsidiaries.

(w) Tax Law Compliance. The Company, the Guarantor and their respective
consolidated subsidiaries have filed all necessary federal, state and foreign
income and franchise

 

12



--------------------------------------------------------------------------------

tax returns and have paid all taxes required to be paid by any of them and, if
due and payable, any related or similar assessment, fine or penalty levied
against any of them, except with respect to any such state or foreign taxes
where such failure to make such filings or pay such taxes would not result in a
Material Adverse Change. The Company has made adequate charges, accruals and
reserves in the applicable financial statements referred to in Section 1(j)
above in respect of all federal, state and foreign income and franchise taxes
for all periods as to which the tax liability of the Company, the Guarantor or
any of their consolidated subsidiaries, as the case may be, has not been finally
determined.

(x) Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, or after receipt of payment for
the Securities will not be, an “investment company” within the meaning of the
Investment Company Act, and the Company will conduct its business in a manner so
that it will not become subject to the Investment Company Act.

(y) Insurance. Each of the Company, the Guarantor and their respective
subsidiaries are insured by recognized, financially sound and reputable
institutions with policies in such amounts and with such deductibles and
covering such risks as are generally deemed adequate and customary for their
businesses, including, but not limited to, policies covering real and personal
property owned or leased by the Company, the Guarantor or their respective
subsidiaries against theft, damage, destruction, acts of vandalism and
earthquakes. The Company has no reason to believe that it, the Guarantor or any
of their respective subsidiaries will not be able (i) to renew its existing
insurance coverage as and when such policies expire or (ii) to obtain comparable
coverage from similar institutions as may be necessary or appropriate to conduct
its business as now conducted and at a cost that would not result in a Material
Adverse Change. None of the Company, the Guarantor or any of their respective
subsidiaries has been denied any insurance coverage which it has sought or for
which it has applied.

(z) No Price Stabilization or Manipulation. Neither the Company nor the
Guarantor has taken or will take, directly or indirectly, any action designed to
or that might be reasonably expected to cause or result in stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Securities.

(aa) Company’s Accounting System. The Company and the Guarantor maintain a
system of accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with United States generally
accepted accounting principles and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

(bb) ERISA Compliance. The Company, the Guarantor and their respective
subsidiaries, each “employee benefit plan” (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
and published interpretations thereunder (collectively, “ERISA”)) established or
maintained by the Company,

 

13



--------------------------------------------------------------------------------

the Guarantor, their respective subsidiaries or their “ERISA Affiliates” (as
defined below) is in compliance in all material respects with ERISA. “ERISA
Affiliate” means, with respect to the Company, the Guarantor, or any of their
respective subsidiaries, any member of a group of organizations described in
Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”) of which the Company, the Guarantor or any of their respective
subsidiaries is a member. No “reportable event” (as described in Section 4043(c)
of ERISA), other than any such event for which the 30-day notice requirement has
been waived pursuant to applicable regulations) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company, the Guarantor, any of their respective subsidiaries
or any of their ERISA Affiliates. No “employee benefit plan” subject to Title IV
of ERISA established or maintained by the Company, the Guarantor, any of their
respective subsidiaries or any of their ERISA Affiliates, if such “employee
benefit plan” were terminated, would have an “amount of unfunded benefit
liabilities” (as defined in Section 4001(a)(16) and 4001(a)(18) of ERISA) that
would reasonably be expected to result in a Material Adverse Change. Neither the
Company, the Guarantor, any of their respective subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any material
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “employee benefit plan” or (ii) Section 412, 4971, 4975 or
4980B of the Code. Each “employee benefit plan” established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates that is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service (or a favorable
determination letter has been requested within the applicable remedial amendment
period), and nothing has occurred, whether by action or failure to act, which
would adversely affect the qualified status of such plan. The execution and
delivery of this Agreement and the issuance and sale of the Notes hereunder will
not involve any transaction that is subject to the prohibitions of section 406
of ERISA or in connection with which a tax could be imposed pursuant to section
4975(c)(1)(A)-(D) of the Code. The representation by the Company and the
Guarantor to each Purchaser in the immediately preceding sentence is made in
reliance upon and subject to the accuracy of such Purchaser’s representation in
Section 2(g) as to the sources of the funds to be used to pay the purchase price
of the Notes to be purchased by such Purchaser.

(cc) No Outstanding Loans or Other Indebtedness. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company, the Guarantor or any of
their respective subsidiaries to or for the benefit of any of the officers or
directors of the Company, the Guarantor or any of their respective subsidiaries
or any of the members of any of them, except as disclosed in the Guarantor’s
Quarterly Report on Form 10-Q for the quarter ended March 31, 2008.

(dd) Compliance with Laws. The Company has not been advised, and has no reason
to believe, that the Company and the Guarantor are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which they are conducting business, except where failure to be so in
compliance would not result in a Material Adverse Change.

 

14



--------------------------------------------------------------------------------

(ee) Foreign Assets Control Regulations, Etc.

(i) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

(ii) Neither the Company nor any subsidiary of the Company (A) is an entity
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the Anti
Terrorism Order or (B) engages in any dealings or transactions with any such
entity. The Company and its subsidiaries are in compliance, in all material
respects, with the United States Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

(iii) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such act applies to the Company.

(ff) Status under Certain Statutes. Neither the Company nor any subsidiary of
the Company is subject to regulation under the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

Any certificate signed by an officer of the Company or the Guarantor and
delivered to the Purchasers or to counsel for the Purchasers shall be deemed to
be a representation and warranty by the Company or the Guarantor to the
Purchasers as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

(a) The Securities. The Company agrees to issue and sell to the several
Purchasers, severally and not jointly, all of the Securities upon the terms
herein set forth. On the basis of the representations, warranties and agreements
herein contained, and upon the terms but subject to the conditions herein set
forth, each of the Purchasers agrees, severally and not jointly, to purchase
from the Company the number of Notes set forth opposite its name on Schedule I,
at a purchase price equal to 98.25% of the principal amount thereof payable on
the Closing Date.

(b) The Closing Date. Delivery of certificates for the Securities in definitive
form to be purchased by the Purchasers and payment therefor shall be made at the
offices of Kirkland & Ellis LLP, 153 East 53rd Street, New York, New York 10022
(or such other place as may be agreed to by the Company and the Purchasers) at
9:00 a.m. New York City time, on June 30, 2008 (the time and date of such
closing are called the “Closing Date”).

(c) Delivery of the Securities. The Company shall deliver, or cause to be
delivered, to the Purchasers certificates for the Securities on the Closing Date
against the irrevocable release of a wire transfer of immediately available
funds for the amount of the purchase price

 

15



--------------------------------------------------------------------------------

therefor. The certificates for the Securities shall be in such denominations and
registered in the name of Cede & Co., as nominee of the Depositary, and shall be
made available for inspection on the business day preceding the Closing Date at
a location in New York City, as the Purchasers may designate. Time shall be of
the essence, and delivery at the time and place specified in this Agreement is a
further condition to the obligations of the Purchasers.

(d) Purchasers as Qualified Purchasers. Each Purchaser, severally and not
jointly, represents and warrants to, and agrees with, the Company that it is a
“qualified institutional buyer” within the meaning of Rule 144A (“Qualified
Institutional Buyer”) and an “accredited investor” within the meaning of Rule
501 under the Securities Act.

(e) No Sales by General Solicitation or General Advertising. Each Purchaser,
severally and not jointly, represents and warrants that neither it nor any
person acting on its behalf has made or will make offers or sales of the
Securities in the United States by means of any form of general solicitation or
general advertising (within the meaning of Regulation D).

(f) Resale of Securities. Each Purchaser, severally and not jointly, represents
and warrants to, and agrees with, the Company that such Purchaser has not and
will not make offers of the Securities purchased hereunder except solely to
(i) persons whom such Purchaser reasonably believes to be Qualified
Institutional Buyers, and (ii) persons permitted to purchase the Notes in
offshore transactions in reliance upon Regulation S under the Securities Act
(such persons specified in clauses (i) and (ii) are the “Subsequent Purchasers”
referred to herein).

(g) Source of Funds. Each Purchaser, severally and not jointly, represents and
warrants that at least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to the pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Class
Exemption (“PTE”) 95–60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95–60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

 

16



--------------------------------------------------------------------------------

(iii) the Source is either (1) an insurance company pooled separate account,
within the meaning of PTE 90–1 or (2) a bank collective investment fund, within
the meaning of PTE 91–38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part V of PTE 84–14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor an entity controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company and (1) the
identity of such QPAM and (2) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or (e) the Source constitutes assets of
a “plan(s)” (within the meaning of Section IV of PTE 96–23 (the “INHAM
Exemption”)) managed by an “in–house asset manager” or “INHAM” (within the
meaning of Part IV of the INHAM Exemption), the conditions of Part I(a), (g) and
(h) of the INHAM Exemption are satisfied, neither the INHAM nor an entity
controlling or controlled by the INHAM (applying the definition of “control” in
Section IV(d) of the INHAM Exemption) owns a 5% or more interest in the Company
and (1) the identity of such INHAM and (2) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (e); or

(v) the Source is a governmental plan; or

(vi) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vi); or

(vii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 2(g), the terms “employee benefit plan,” “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in Section 3 of ERISA.

SECTION 3. Additional Covenants. The Company and the Guarantor further covenant
and agree with each of the Purchasers as follows:

(a) Securities Act Matters. Following the consummation of the Exchange Offer or
the effectiveness of an applicable shelf registration statement and for so long
as the Securities are

 

17



--------------------------------------------------------------------------------

outstanding if in the reasonable judgment of the Purchasers, the Purchasers or
any of their affiliates (as such term is defined in the rules and regulations
under the Securities Act) are required to deliver a prospectus in connection
with sales of, or market-making activities with respect to, such securities, to
periodically amend the applicable registration statement so that the information
contained therein complies with the requirements of Section 10 of the Securities
Act, the Company agrees to, at its own expense, amend the applicable
registration statement or supplement the related prospectus or the documents
incorporated therein, if any, when necessary to reflect any material changes in
the information provided therein so that the registration statement and the
prospectus will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing as of the date the prospectus is so
delivered, not misleading and to provide the Purchasers with copies of each
amendment or supplement filed and the information required to be provided to the
Trustee pursuant to the Indenture. The Company and Guarantor hereby expressly
acknowledge that the indemnification provisions of Section 8 of the Registration
Rights Agreement are specifically applicable and relate to each registration
statement, prospectus, amendment or supplement referred to in this Section 3.

(b) Use of Proceeds. The Company shall apply the net proceeds from the sale of
the Securities sold by it to reduce Revolver Borrowings (as defined in the
Credit Agreement) under the Fourth Amended and Restated Credit Agreement, dated
April 1, 2005, among the Company, NBG, Inc. and certain subsidiaries (the
“Credit Agreement”).

(c) The Depositary. The Company will cooperate with the Purchasers and use its
best efforts to permit the Securities to be eligible for clearance and
settlement through the facilities of the Depositary.

(d) Additional Issuer Information. So long as any of the Securities are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, at any time when the Company or the Guarantor are not subject to
Section 13 or 15 of the Exchange Act, for the benefit of holders and beneficial
owners from time to time of Securities, the Company shall furnish, at its
expense, upon request, to holders and beneficial owners of the Securities and
prospective purchasers of Securities information (“Additional Issuer
Information”) satisfying the requirements of Rule 144A(d)(4).

(e) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of the sale of the Securities by the Company to the Purchasers, (i) the
resale of the Securities by the Purchasers to Subsequent Purchasers or (ii) the
resale of the Securities by such Subsequent Purchasers to others) the exemption
from the registration requirements of the Securities Act provided by Section 4
thereof or by Rule 144A thereunder or otherwise.

(f) Legended Securities. Each certificate for a Note will bear the legend
contained in Section 7(iii) hereof.

 

18



--------------------------------------------------------------------------------

(g) PORTAL. The Company will use its reasonable best efforts to cause the
Securities to be eligible for the National Association of Securities Dealers,
Inc. PORTAL market (the “PORTAL market”).

(h) Payment of Special Counsel Fees. Without limiting the provisions of
Section 8, the Company shall have paid on or before the Closing Date the
reasonable fees, charges and disbursements of the Purchasers’ special counsel to
the extent reflected in a statement of such counsel rendered to the Company at
least one day prior to the Closing Date.

(i) Terrorism Sanctions Regulations. The Company will not and will not permit
any of its subsidiaries to (a) become an entity described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order (as defined below) or
(b) engage in any dealings or transactions with any such entity. “Anti-Terrorism
Order” means Executive Order No. 13,224 of September 24, 2001, Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit or
Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

(j) Purchase of Nexstar Finance Notes. During the Repurchase Period (as defined
below), the holders that are advised and sub-advised by AIG Global Investment
Corp (the “Nexstar Finance Holders”) of the 11.375% Senior Discount Notes due
2013 (the “Nexstar Finance Notes”) shall have the right to require the Company
to purchase, in one or more transactions and at one or more times, up to
$5,273,242.18 aggregate principal amount of such Nexstar Finance Holders’ Notes,
in each case at par plus accrued and unpaid interest thereon to the date of
purchase, provided, however, that the Nexstar Finance Holders shall retain the
right to sell all or any portion of the Nexstar Finance Notes to any Person at
any time or times (including following the expiration of the Repurchase Period)
after the date which is the earlier of (i) August 18, 2008 or (ii) the date the
Company files with the Commission its Quarterly Report on Form 10-Q for the
quarter ending June 30, 2008. “Repurchase Period” means the period
(A) commencing on and including the earlier of (i) August 18, 2008 or (ii) the
date the Company files with the Commission its Quarterly Report on Form 10-Q for
the quarter ending June 30, 2008 and (B) ending on and including September 30,
2008. Notwithstanding anything to the contrary in this Agreement, the parties
hereto agree that the Nexstar Finance Holders shall be express third party
beneficiaries of this Section 3(j) and such Nexstar Finance Holders, or AIG
Global Investment Corp., on their behalf, may enforce this Section 3(j).

AIG Global Investment Corp., on behalf of the several Purchasers, may, in its
sole discretion, waive the performance by the Company of any one or more of the
foregoing covenants or extend the time for their performance.

SECTION 4. Payment of Expenses. The Company agrees to pay (a) all costs and
expenses of the Trustee (including costs and expenses of its legal counsel) and
(b) all reasonable costs, fees and expenses incurred in connection with the
performance of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities, (ii) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Securities
to the Purchasers, (iii) all fees and expenses of the Company’s and the
Guarantor’s counsel and other advisors, (iv) all reasonable fees and expenses of
the Purchasers’ counsel and other advisors, (v)

 

19



--------------------------------------------------------------------------------

all costs and expenses incurred in connection with the preparation, filing and
distribution of this Agreement, the Registration Rights Agreement, the
Indenture, the Notes and the Guarantee, (vi) all costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the Securities Valuation Office (“SVO”) of the
National Association of Insurance Commissioners provided, that such costs and
expenses shall not exceed $10,000, (vii) any fees payable in connection with the
rating of the Securities or the Exchange Securities with the ratings agencies
and the listing of the Securities with the PORTAL market, (viii) any filing fees
incident to the review by the National Association of Securities Dealers, Inc.,
if any, of the terms of the sale of the Securities or the Exchange Securities,
(ix) all fees and expenses (including reasonable fees and expenses of counsel)
of the Company and the Guarantor in connection with the approval of the
Securities by the Depositary for “book-entry” transfer, and the performance by
the Company and the Guarantor of their obligations under this Agreement, and
(x) all fees and expenses in connection with obtaining a CUSIP or Private
Placement Number for the Securities.

SECTION 5. Conditions of the Obligations of the Purchasers. The obligations of
the Purchasers to purchase and pay for the Securities as provided herein on the
Closing Date shall be subject to the accuracy of the representations and
warranties on the part of the Company and the Guarantor set forth in Section 1
hereof as of the date hereof and as of the Closing Date as though then made and
to the timely performance by the Company and the Guarantor of their covenants
and other obligations hereunder, and to each of the following additional
conditions:

(a) No Material Adverse Change. In the reasonable judgment of the Purchasers,
there shall not have occurred any Material Adverse Change with respect to the
Guarantor, Mission Broadcasting, Inc. and their respective subsidiaries
considered as one entity.

(b) Opinion of Counsel for the Company. On the Closing Date, the Purchasers
shall have received the favorable opinion of Kirkland & Ellis LLP, counsel for
the Company, dated as of such Closing Date, substantially in the form attached
hereto as Exhibit A.

(c) Opinion of Regulatory Counsel for the Company. On the Closing Date, the
Purchasers shall have received the favorable opinion of Drinker Biddle & Reath
LLP, special regulatory counsel for the Company, dated as of such Closing Date,
substantially in the form attached hereto as Exhibit B.

(d) Opinion of Counsel for the Purchasers. On the Closing Date, AIG Global
Investment Corp. shall have received the favorable opinion of Baker Botts
L.L.P., counsel for AIG Global Investment Corp., dated as of the Closing Date,
with respect to such matters as may be reasonably requested by AIG Global
Investment Corp.

(e) Officers’ Certificate. On the Closing Date, the Purchasers shall have
received a written certificate executed by the Chairman of the Board, Chief
Executive Officer or President and the Chief Financial Officer or Chief
Accounting Officer of the Company, dated as of the Closing Date, to the effect
that:

 

20



--------------------------------------------------------------------------------

(i) the representations and warranties of the Company and the Guarantor set
forth in Section 1 of this Agreement are true and correct with the same force
and effect as though expressly made on and as of the Closing Date; and

(ii) each of the Company and the Guarantor have complied with all the agreements
and satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Date.

(f) Secretary’s Certificate. On the Closing Date, the Purchasers shall have
received a written certificate of the Company’s and the Guarantor’s Secretary or
Assistant Secretary certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Securities and this Agreement.

(g) PORTAL Listing. On the Closing Date, the Securities shall have been
designated for trading on the PORTAL market.

(h) Registration Rights Agreement. The Company and the Guarantor shall have
entered into the Registration Rights Agreement, and the Purchasers shall have
received executed counterparts thereof.

(i) Indenture. The Company, the Guarantor and the Trustee shall have entered
into the Indenture, and the Purchasers shall have received an executed copy
thereof.

(j) Additional Documents. On or before the Closing Date, the Purchasers and
counsel for the Purchasers shall have received such information, documents and
opinions as they may reasonably require for the purposes of enabling them to
pass upon the issuance and sale of the Securities as contemplated herein or in
order to evidence the accuracy of any of the representations and warranties, or
the satisfaction of any of the conditions or agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Purchasers by
notice to the Company at any time on or prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 8 shall at all times be
effective and shall survive such termination.

(k) Approvals. On or prior to the Closing Date, the Purchasers shall have
received evidence that (a) all material governmental, shareholder and third
party consents and approvals necessary in connection with the transactions
contemplated hereby shall have been obtained and remain in effect.

(l) Liens. Applicable UCC searches shall have been performed by the Company
showing no liens other than liens permitted by this Agreement.

(m) Private Placement Number. A CUSIP or Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau shall have been obtained for the
Securities.

 

21



--------------------------------------------------------------------------------

(n) Changes in Corporate Structure. Neither the Company nor the Guarantor shall
have changed its jurisdiction of incorporation or organization, as applicable,
or been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
December 31, 2007.

SECTION 6. Reimbursement of Purchasers’ Expenses. If this Agreement is
terminated by the Purchasers pursuant to Section 5, or if the sale to the
Purchasers of the Securities on the Closing Date is not consummated because of
any refusal, inability or failure on the part of the Company or the Guarantor to
perform any agreement herein or to comply with any provision hereof, the Company
agrees to reimburse the Purchasers (or such Purchasers as have terminated this
Agreement with respect to themselves), severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including, but not limited to, fees and disbursements of
counsel, and postage, facsimile and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Purchasers, on the one
hand, and the Company and the Guarantor, on the other hand, hereby establish and
agree to observe the following procedures in connection with the offer and sale
of the Securities:

(i) Offers and sales of the Securities will be made only by the Purchasers or
Affiliates thereof qualified to do so in the jurisdictions in which such offers
or sales are made. Each such offer or sale shall only be made to persons whom
the offeror or seller reasonably believes to be Qualified Institutional Buyers
or non-U.S. persons outside the United States to whom the offeror or seller
reasonably believes offers and sales of the Securities may be made in reliance
upon Regulation S under the Securities Act, upon the terms and conditions set
forth in Annex I hereto, which Annex I is hereby expressly made a part hereof.

(ii) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

(iii) Upon original issuance by the Company, and until such time as the same is
no longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear the following legend:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT

 

22



--------------------------------------------------------------------------------

PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY EVIDENCED HEREBY
AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY MAY BE RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY (i) (a) TO A PERSON WHO IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (b) IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (c) OUTSIDE THE UNITED
STATES TO A FOREIGN PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904
UNDER THE SECURITIES ACT, OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL IF THE COMPANY SO REQUESTS), (ii) TO THE COMPANY, OR (iii) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF
THE RESALE RESTRICTIONS SET FORTH IN (A) ABOVE.”

Following the sale of the Securities by the Purchasers to Subsequent Purchasers
pursuant to the terms hereof, the Purchasers shall not be liable or responsible
to the Company or the Guarantor for any losses, damages or liabilities suffered
or incurred by the Company or the Guarantor, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security by non-Affiliates of the Purchasers.

SECTION 8. Indemnification.

(a) Indemnification of the Purchasers. The Company agrees to indemnify and hold
harmless (and the Guarantor guaranties the Company’s obligations pursuant to
such section) each Purchaser and each of their respective Affiliates, partners,
stockholders, members, officers, directors, agents, employees and controlling
persons (each, an “Indemnitee”) from and against any and all actual losses,
claims, damages, liabilities, expense or action to any such Indemnitee in
connection with or as a result of (i) the execution or delivery of this
Agreement, the Indenture, the Registration Rights Agreement, the Securities and
the Guarantee or the performance or non-performance by the Company, the
Guarantor and their respective subsidiaries of their respective obligations
hereunder and under the other aforementioned financing documents, a breach of
any representations and warranties made by the Company, any Guarantor or their
respective subsidiaries in this Agreement, the Indenture, the Registration
Rights Agreement, the Securities or any Note Guarantee (as defined in the
Indenture), or the consummation of the transactions contemplated hereby or
thereby, or (ii) the issuance of the Securities, including the authorized use of
the information or material approved in writing by the Company in connection
with the purchase and sale of the Securities; provided that the Company and the
Guarantor shall not be liable to the extent that a court of competent
jurisdiction shall have determined by a final judgment that such loss, claim,
damage, liability, expense or action (i) resulted directly from any

 

23



--------------------------------------------------------------------------------

such acts or failures to act undertaken or omitted to be taken by such
Indemnitee through its gross negligence or willful misconduct or breaches of law
applicable to such Indemnitee due to matters relating to its corporate or
regulatory status or (ii) are asserted by an Affiliate of such Indemnitee; and
to reimburse each Indemnitee for reasonable expenses as such expenses are
reasonably incurred by such Indemnitee in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. The indemnity agreement set forth in this
Section 8 shall be in addition to any liabilities that the Company and the
Guarantor may otherwise have.

(b) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party, representing the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

(c) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason

 

24



--------------------------------------------------------------------------------

of such settlement or judgment. Notwithstanding the foregoing sentence, if at
any time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by Section 8 hereof, the indemnifying party agrees that (i) it shall be liable
for any settlement of any proceeding effected without its written consent if
such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding.

SECTION 9. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company and the Guarantor, of their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation made by or on behalf of any
Purchaser or the Company or the Guarantor or any of its or their partners,
officers or directors or any controlling person, as the case may be, and will
survive delivery of and payment for the Securities sold hereunder and any
termination of this Agreement.

SECTION 10. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

If to the Purchasers:

AIG Global Investment Corp., as Representative of the Purchasers

2929 Allen Parkway, A-36-01

Houston, TX 77019-2155

Facsimile: (713) 831-2328

Attention: Kafah Manna, Legal Department,

and

Employees Retirement System of Texas

1801 Brazos

Austin, TX 78701

Attention: Ann Fuelberg

with a copy to:

Baker Botts LLP

2001 Ross Avenue

Dallas, TX 75201

Facsimile: (214) 661-4527

Attention: Roderick A. Goyne, Esq.

 

25



--------------------------------------------------------------------------------

If to the Company or the Guarantor:

Nexstar Broadcasting, Inc.

909 Lake Carolyn Parkway, Suite 1450

Irving, TX 75039

Facsimile: (972) 373-8888

Attention: Matt E. Devine

with a copy to:

Kirkland & Ellis LLP

153 East 53rd Street

New York, NY 10022

Facsimile: (212) 446-4900

Attention: Christian O. Nagler, Esq.

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

SECTION 11. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 8 and in each case
their respective successors, and no other person will have any right or
obligation hereunder. The term “successors” shall not include any purchaser of
the Securities as such from the Purchasers merely by reason of such purchase.

SECTION 12. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 13. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE EXCLUDING
CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT THE
APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

SECTION 14. Consent to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the federal courts of the
United States of America located in the City and County of New York or the
courts of the State of New York in each case located in the City and County of
New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the non-exclusive jurisdiction (except for proceedings instituted in
regard to the enforcement of a judgment of any such court (a “Related
Judgment”), as to which such jurisdiction is non-exclusive) of such courts in
any such suit, action or proceeding. Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective

 

26



--------------------------------------------------------------------------------

service of process for any suit, action or other proceeding brought in any such
court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any suit, action or other proceeding in the Specified Courts
and irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such suit, action or other proceeding brought in any such
court has been brought in an inconvenient forum.

SECTION 15. General Provisions. This Agreement constitutes the entire agreement
of the parties to this Agreement and supersedes all prior written or oral and
all contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof. This Agreement may be executed in two or
more counterparts, each one of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement may not be amended or modified unless in writing by all of the parties
hereto, and no condition herein (express or implied) may be waived unless waived
in writing by each party whom the condition is meant to benefit. The Table of
Contents and the section headings herein are for the convenience of the parties
only and shall not affect the construction or interpretation of this Agreement.

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, NEXSTAR BROADCASTING, INC. By:  

/s/ Matthew E. Devine

Name:   Matthew E. Devine Title:   Chief Financial Officer NEXSTAR BROADCASTING
GROUP, INC. By:  

/s/ Matthew E. Devine

Name:   Matthew E. Devine Title:   Chief Financial Officer



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.

American General Life Insurance Company

American General Life and Accident Insurance Company

American International Life Assurance Company of New York

AIG Life Insurance Company

Employees Retirement System of Texas

First SunAmerica Life Insurance Company

American International Group, Inc. Retirement Plan

The United States Life Insurance Company in the City of New York

The Variable Annuity Life Insurance Company

Stichting Pensioenfonds Medisch Specialisten

Stichting Pensioenfonds Voor Huisartsen

 

By:   AIG Global Investment Corp., Investment Adviser   By:   /s/ John Yovanovic
    Name:   John Yovanovic     Title:   Managing Director



--------------------------------------------------------------------------------

EMD Invest F.M.B.A.

AIG Global Funds—AIG Strategic Bond Fund

AIG Global Funds—AIG US High Yield Bond Fund

By: AIG Global Investment Corp., Investment Sub-adviser

  By:   /s/ John Yovanovic     Name:   John Yovanovic     Title:   Managing
Director



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchasers

   Number of
Securities
to be Purchased

American General Life Insurance Company

   $ 4,825,000

American General Life and Accident Insurance Company

   $ 1,425,000

American International Life Assurance Company of New York

   $ 1,300,000

AIG Life Insurance Company

   $ 1,300,000

AIG Global Funds - AIG Strategic Bond Fund

   $ 175,000

AIG Global Funds - AIG US High Yield Bond Fund

   $ 925,000

Employees Retirement System of Texas

   $ 5,200,000

First SunAmerica Life Insurance Company

   $ 1,050,000

EMD Invest F.M.B.A.

   $ 1,875,000

American International Group, Inc. Retirement Plan

   $ 225,000

Stichting Pensioenfonds Medisch Specialisten

   $ 500,000

Stichting Pensioenfonds Voor Huisartsen

   $ 675,000

The United States Life Insurance Company in the City of New York

   $ 775,000

The Variable Annuity Life Insurance Company

   $ 15,373,410       

Total

   $ 35,623,410

 

Sch I-1



--------------------------------------------------------------------------------

SCHEDULE II

Subsidiaries

Subsidiaries of the Company: None.

Subsidiaries of the Guarantor: Nexstar Broadcasting, Inc. and Nexstar Finance
Holdings, Inc.

 

Sch II-1



--------------------------------------------------------------------------------

SCHEDULE III

Stations and FCC Licenses of the Company1

Licensee: Nexstar Broadcasting, Inc.

Port Arthur, Texas

 

Facility Type

  

Call Sign

   Exp. Date

TV Broadcast Station License

   KBTV-TV    08/01/2006

(Channel 4, Port Arthur, Texas)

     

STA for Low Power DTV

   KBTV-DT    11/19/2008

(Channel 40, Port Arthur, Texas)

     

TV Intercity Relay

   KB98129    08/01/2006

TV Studio Transmitter Link

   KLA89    08/01/2006

TV Pickup

   KT2456    08/01/2006

TV Intercity Relay

   WLD443    08/01/2006

Weather Radar Station

   WPWH542    11/18/2012 Wichita Falls, Texas

Facility Type

  

Call Sign

   Exp. Date

TV Broadcast Station License

   KFDX-TV    08/01/2006

(Channel 3, Wichita Falls, Texas)

     

STA for Low Power DTV

   KFDX-DT    11/19/2008

(Channel 28, Wichita Falls, Texas)

     

Auxiliary Low Power System

   BLP00464    08/01/2006

TV Pickup

   KB55270    08/01/2006

TV Pickup

   KJ3525    08/01/2006

Auxiliary Remote Pickup

   KLB725    08/01/2006

 

1

All stations with expired station licenses have timely submitted applications
for renewal of license, which are still pending. The FCC is holding renewal
applications from network-affiliated TV stations because of indecency complaints
against certain network programming. Under the FCC’s rules, as long as the
renewal application was timely filed and the application is pending, the station
is duly authorized to operate under the prior license.

“STA” means special temporary authority.

 

Sch III-1



--------------------------------------------------------------------------------

Lubbock, Texas  

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   KLBK-TV    08/01/2006  

(Channel 13, Lubbock, Texas)

     

DTV Facility

   KLBK-DT    BLCDT-20080227ABM 2

(Channel 40, Lubbock, Texas)

     

Television Translator Station

   K44FG    08/01/2006  

TV Pickup

   KC62829    08/01/2006   Midland, Texas  

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   KMID    08/01/2006  

(Channel 2, Midland, Texas)

     

STA for Low Power DTV

   KMID-DT    11/19/2008  

(Channel 26, Midland, Texas)

     

Receive Only Earth Station

   E060057    02/23/2021  

TV Translator Station License

   K12FM    08/01/2006  

TV Pickup

   KB96686    08/01/2006  

TV Studio Transmitter Link

   KKR61    08/01/2006  

TV Studio Transmitter Link

   WHG362    08/01/2006  

TV Intercity Relay

   WLE628    08/01/2006  

TV Intercity Relay

   WLE644    08/01/2006  

TV Intercity Relay

   WLF217    08/01/2006  

Weather Radar Station

   WPMY327    03/25/2014  

TV Intercity Relay

   WPYE578    08/01/2006      Abilene, Texas   

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   KTAB-TV    08/01/2014  

(Channel 32, Abilene, Texas)

     

DTV License

   KTAB-DT    08/01/2014  

(Channel 24, Abilene, Texas)

     

Business Radio

   KA51599    04/17/2014  

TV Pickup

   KS5717    08/01/2014  

Business Radio

   WGA708    04/17/2014  

TV Studio Transmitter Link

   WGH906    08/01/2014  

 

2

Pending DTV license application. Currently operating under program test
authority.

 

Sch III-2



--------------------------------------------------------------------------------

TV Studio Transmitter Link

   WQGH981    08/01/2014

TV Studio Transmitter Link

   WQIW299    08/01/2014

Business Radio

   WZJ613    04/17/2014 San Angelo, Texas

Facility Type

  

Call Sign

   Exp. Date

Television Broadcast Station License

   KLST    08/01/2006

(Channel 8, San Angelo, Texas)

     

STA for Low Power DTV

   KLST-DT    08/18/2008

(Channel 11, San Angelo, Texas)

     

TV Pickup

   KP8019    08/01/2006

TV Studio Transmitter Link

   WGV763    08/01/2006

Remote Pickup

   WQB259    08/01/2006

Remote Pickup

   WQB296    08/01/2006 Texarkana, Texas

Facility Type

  

Call Sign

   Exp. Date

TV Broadcast Station License

   KTAL-TV    08/01/2014

(Channel 6, Texarkana, Texas)

     

DTV License

   KTAL-DT    08/01/2014

(Channel 15, Texarkana, Texas)

     

TV Pickup

   KA88839    08/01/2014

TV Intercity Relay

   WHB602    08/01/2014

TV Studio Transmitter Link

   WHB603    08/01/2014

TV Studio Transmitter Link

   WHB604    08/01/2014

TV Intercity Relay

   WLP781    08/01/2014

TV Intercity Relay

   WLP782    08/01/2014

 

Sch III-3



--------------------------------------------------------------------------------

Amarillo, Texas  

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   KAMR-TV    08/01/2006  

(Channel 4, Amarillo, Texas)

     

DTV Facility

   KAMR-DT    BLCDT-20080519ACZ 3

(Channel 19, Amarillo, Texas)

     

Television Translator Station

   K25CP    08/01/2006  

Television Translator Station

   K28BA    10/01/2006  

Television Translator Station

   K45BF    10/01/2006  

Low Power Auxiliary

   BLP01103    08/01/2006  

Low Power Auxiliary

   BPL00752    08/01/2006  

TV Pickup

   KA2113    08/01/2006  

TV Pickup

   KC25028    08/01/2006  

TV Studio Transmitter Link

   KKP50    08/01/2006  

Weather Radar Station

   KYV352    04/08/2011  

TV Intercity Relay

   WLL233    08/01/2006  

TV Intercity Relay

   WPNG524    08/01/2006  

TV Studio Transmitter Link

   WPQL768    08/01/2006  

Microwave Radio Station

   WNTF653    07/27/2010  

 

3

Pending DTV license application. Currently operating under program test
authority.

 

Sch III-4



--------------------------------------------------------------------------------

Wilkes-Barre, Pennsylvania

Facility Type

  

Call Sign

   Exp. Date

TV Broadcast Station License

   WBRE-TV    08/01/2007

(Channel 28, Wilkes-Barre, Pennsylvania)

  

DTV Facility

   WBRE-DT    08/01/2007

(Channel 11, Wilkes-Barre, Pennsylvania)

  

TV Translator Station License

   W24BL    08/01/2007

TV Translator Station License

   W30AN    08/01/2007

TV Translator Station License

   W51BP    08/01/2007

TV Translator Station License

   W64AL    08/01/2007

Transmit-Only Earth Station License

   E910642    11/01/2011

Transmit-Receive Earth Station License

   E020058    05/03/2017

TV Pickup

   KA35201    08/01/2007

TV Pickup

   KA35245    08/01/2007

TV Pickup

   KA74870    08/01/2007

TV Pickup

   KC62824    08/01/2007

Broadcast Auxiliary

   KF5726    08/01/2007

TV Studio Transmitter Link

   KGH66    08/01/2007

R/P Base Mobile System

   KGU973    08/01/2007

TV Pickup

   KK4138    08/01/2007

TV Pickup

   KL2535    08/01/2007

TV Pickup

   KP4407    08/01/2007

R/P Base Mobile System

   KQB618    08/01/2007

TV Pickup

   KR7688    08/01/2007

TV Pickup

   KR7693    08/01/2007

TV Pickup

   KR7771    08/01/2007

TV Pickup

   KS2001    08/01/2007

TV Pickup

   KY2899    08/01/2007

R/P Mobile

   KY5608    08/01/2007

TV Studio Transmitter Link

   KZO21    08/01/2007

TV Intercity Relay

   WFW575    08/01/2007

TV Intercity Relay

   WGI290    08/01/2007

TV Intercity Relay

   WHB674    08/01/2007

TV Intercity Relay

   WLI324    08/01/2007

TV Intercity Relay

   WLI325    08/01/2007

TV Intercity Relay

   WLI337    08/01/2007

TV Intercity Relay

   WMF322    08/01/2007

TV Intercity Relay

   WMF323    08/01/2007

 

Sch III-5



--------------------------------------------------------------------------------

Erie, Pennsylvania

Facility Type

  

Call Sign

   Exp. Date

TV Broadcast Station License

   WJET-TV    08/01/2007

(Channel 24, Erie, Pennsylvania)

     

STA for Low Power DTV

   WJET-DT    02/17/2009

(Channel 58, Erie, Pennsylvania)

     

Receive Only Earth Station

   E050369    12/05/2020

Auxiliary TV Broadcast Pickup

   KC26079    08/01/2007

TV Intercity Relay

   WPJE618    08/01/2007

Weather Radar Station

   WPOZ488    09/14/2014

R/P Base Mobile System

   WSM744    08/01/2007 Lancaster, Pennsylvania

Facility Type

  

Call Sign

   Exp. Date

TV Broadcast Station License

   WLYH-TV    08/01/2007

(Channel 15, Lancaster, Pennsylvania)

     

DTV License

   WLYH-DT    08/01/2007

(Channel 23, Lancaster, Pennsylvania)

     

Auxiliary TV Broadcast Pickup

   KB55005    08/01/2007

Auxiliary TV Broadcast Pickup

   KB55006    08/01/2007

Auxiliary TV Broadcast Pickup

   KK4241    08/01/2007

TV Studio Transmitter Link

   KGK41    08/01/2007

TV Intercity Relay

   WBB498    08/01/2007

Business Radio

   KNHN340    09/28/2013

 

Sch III-6



--------------------------------------------------------------------------------

Altoona, Pennsylvania

Facility Type

  

Call Sign

   Exp. Date

TV Broadcast Station License

   WTAJ-TV    08/01/2007

(Channel 10, Altoona, Pennsylvania)

     

DTV License

   WTAJ-DT    08/01/2007

(Channel 32, Altoona, Pennsylvania)

     

Transmit-Receive Earth Station

   E960484    09/20/2021

Auxiliary TV Broadcast Pickup

   KA88955    08/01/2007

Auxiliary TV Broadcast Pickup

   KA88956    08/01/2007

Auxiliary TV Broadcast Pickup

   KB96844    08/01/2007

R/P Base Mobile System

   KB97965    08/01/2007

R/P Base Mobile System

   KC24269    08/01/2007

R/P Base Mobile System

   KGI348    08/01/2007

R/P Base Mobile System

   KPH858    08/01/2007

R/P Base Mobile System

   KPK851    08/01/2007

TV Studio Transmitter Link

   KZB39    08/01/2007

TV Intercity Relay

   WHS331    08/01/2007

TV Intercity Relay

   WLI217    08/01/2007

TV Intercity Relay

   WPJE457    08/01/2007

TV Intercity Relay

   WPNF686    08/01/2007

TV Intercity Relay

   WPNG696    08/01/2007

TV Intercity Relay

   WPNG697    08/01/2007

TV Intercity Relay

   WPNN748    08/01/2007

TV Studio Transmitter Link

   WPZZ407    08/01/2007

TV Studio Transmitter Link

   WQAH854    08/01/2007 Rochester, New York

Facility Type

  

Call Sign

   Exp. Date

TV Broadcast Station License

   WROC-TV    06/01/2007

(Channel 8, Rochester, New York)

     

DTV License

   WROC-DT    06/01/2007

(Channel 45, Rochester, New York)

     

Transmit/Receive Earth Station

   E000660    12/12/2010

TV Pickup

   KA4851    06/01/2007

TV Intercity Relay

   KA6058    06/01/2007

TV Studio Transmitter Link

   KEA91    06/01/2007

TV Pickup

   KR4704    06/01/2007

TV Pickup

   KR4705    06/01/2007

Auxiliary Remote Pickup

   WHE925    06/01/2007

Auxiliary Remote Pickup

   WHE926    06/01/2007

Private Operational Fixed Microwave

   WPOU895    08/26/2009

 

Sch III-7



--------------------------------------------------------------------------------

Utica, New York

Facility Type

  

Call Sign

   Exp. Date

TV Broadcast Station License

   WFXV    06/01/2007

(Channel 33, Utica, New York)

     

STA for Low Power DTV

   WFXV-DT    11/19/2008

(Channel 27, Utica, New York)

     

Low Power Television Station

   WPNY-LP    06/01/2007

(Channel 11, Utica, New York)

     

Television Translator Station

   W31BP    06/01/2007

Television Translator Station

   W53AM    06/01/2007

TV Intercity Relay

   WPOP508    06/01/2007 Hagerstown, Maryland

Facility Type

  

Call Sign

   Exp. Date

TV Broadcast Station License

   WHAG-TV    10/01/2004

(Channel 25, Hagerstown, Maryland)

     

STA for Low Power DTV

   WHAG-DT    02/17/2009

(Channel 55, Hagerstown, Maryland)

     

Transmit-Receive Earth Station

   E030037    05/01/2018

TV Pickup

   KC26220    10/01/2004

TV Studio Transmitter Link

   WBI22    10/01/2004

TV Intercity Relay

   WBI25    10/01/2004

TV Studio Transmitter Link

   WPNJ935    10/01/2004

TV Pickup

   WPXL303    10/01/2004

Business Radio License

   WQDV772    11/09/2015

 

Sch III-8



--------------------------------------------------------------------------------

St. Joseph, Missouri  

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   KQTV    02/01/2006  

(Channel 2, St. Joseph, Missouri)

     

STA for Low Power DTV

   KQTV-DT    02/17/2009  

(Channel 53, St. Joseph, Missouri)

     

TV Pickup

   KC26093    02/01/2006  

Remote Pickup

   KGJ814    02/01/2006  

Remote Pickup

   KJ5467    02/01/2006  

Remote Pickup

   KJ5469    02/01/2006  

Remote Pickup

   KK4811    02/01/2006  

R/P Automatic Relay

   KQB577    02/01/2006   Joplin, Missouri  

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   KSNF    02/01/2006  

(Channel 16, Joplin, Missouri)

     

STA for Low Power DTV

   KSNF-DT    11/19/2008  

(Channel 46, Joplin, Missouri)

     

TV Pickup

   KW6078    02/01/2006  

Weather Radar Station

   WPMJ419    08/12/2013  

TV Intercity Relay

   WQGL521    02/01/2006   Springfield, Missouri  

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   KSFX-TV    02/01/2006  

(Channel 27, Springfield, Missouri)

     

DTV Facility

   KSFX-DT    BLCDT-20070213ABB 4

(Channel 28, Springfield, Missouri)

     

Receive-Only Earth Station

   E030122    05/23/2018  

Remote Pickup Base Station

   KPJ259    02/01/2006  

TV Studio Transmitter Link

   WHS242    02/01/2006  

 

4

Pending DTV license application. Currently operating under program test
authority.

 

Sch III-9



--------------------------------------------------------------------------------

Evansville, Indiana  

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   WTVW    08/01/2005  

(Channel 7, Evansville, Indiana)

     

DTV Facility

   WTVW-DT    BLCDT-20070612ABZ 5

(Channel 28, Evansville, Indiana)

     

TV Pickup

   KA44252    08/01/2005  

TV Pickup

   KA44253    08/01/2005  

TV Pickup

   KA44254    08/01/2005  

TV Studio Transmitter Link

   KSI66    08/01/2005  

TV Intercity Relay

   WFD560    08/01/2005  

TV Intercity Relay

   WPNG530    08/01/2005   Terre Haute, Indiana  

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   WTWO    08/01/2005  

(Channel 2, Terre Haute, Indiana)

     

STA for Low Power DTV

   WTWO-DT    11/19/2008  

(Channel 36, Terre Haute, Indiana)

     

TV Pickup

   KC26086    08/01/2005  

TV Pickup

   KK2587    08/01/2005  

R/P Base Mobile System

   KLH391    08/01/2005  

Broadcast Auxiliary

   KW4107    08/01/2005  

TV Pickup

   KW4108    08/01/2005  

TV Intercity Relay

   WHF306    08/01/2005  

TV Intercity Relay

   WMU968    08/01/2005  

Weather Radar Station

   WPPH816    01/06/2015   Fort Wayne, Indiana  

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   WFFT-TV    08/01/2005  

(Channel 55, Fort Wayne, Indiana)

     

STA for Low Power DTV

   WFFT-DT    11/19/2008  

(Channel 36, Fort Wayne, Indiana)

     

 

5

Pending DTV license application. Currently operating under program test
authority.

 

Sch III-10



--------------------------------------------------------------------------------

Springfield, Illinois  

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   WCFN    12/01/2005  

(Channel 49, Springfield, Illinois)

     

STA for Low Power DTV

   WCFN-DT    02/17/2009  

(Channel 53, Springfield, Illinois)

     

TV Studio Transmitter Link

   WLD973    12/01/2005   Rockford, Illinois  

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   WQRF-TV    12/01/2005  

(Channel 39, Rockford, Illinois)

     

DTV Facility

   WQRF-DT    BLCDT-20070404ABY 6

(Channel 42, Rockford, Illinois)

     

TV Studio Transmitter Link

   WDT860    12/01/2005  

 

6

Pending DTV license application. Currently operating under program test
authority.

 

Sch III-11



--------------------------------------------------------------------------------

Peoria, Illinois

 

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   WMBD-TV    12/01/2005  

(Channel 31, Peoria, Illinois)

     

DTV Facility

   WMBD-DT    BLCDT-20061019ADD 7    (Channel 30, Peoria, Illinois)   

TV Pickup

   KA88843    12/01/2005  

TV Pickup

   KA88844    12/01/2005  

TV Intercity Relay

   KSI71    12/01/2005  

TV Intercity Relay

   KSI72    12/01/2005  

TV Intercity Relay

   KSI73    12/01/2005  

Remote Pickup

   KSJ777    12/01/2005  

TV Studio Transmitter Link

   KSK48    12/01/2005  

TV Intercity Relay

   WBJ984    12/01/2005  

TV Intercity Relay

   WBJ985    12/01/2005  

TV Intercity Relay

   WLG752    12/01/2005  

TV Intercity Relay

   WMU973    12/01/2005  

TV Intercity Relay

   WMV276    12/01/2005  

Business Radio

   WNTX533    02/08/2010  

TV Intercity Relay

   WQGA585    12/01/2005  

 

7

Pending DTV license application. Currently operating under program test
authority.

 

Sch III-12



--------------------------------------------------------------------------------

Champaign, Illinois

 

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   WCIA    12/01/2005  

(Channel 3, Champaign, Illinois)

     

DTV Facility

   WCIA-DT    BLCDT-20070612ABY 8

(Channel 48, Champaign, Illinois)

     

Transmit-Receive Earth Station

   E920434    07/24/2017  

Auxiliary Low Power Station

   BLP00192    12/01/2005  

Auxiliary Low Power Station

   BLP00544    12/01/2005  

Auxiliary Low Power Station

   BLP00883    12/01/2005  

Auxiliary Low Power Station

   BLP00919    12/01/2005  

Auxiliary Low Power Station

   BLP01124    12/01/2005  

Auxiliary Low Power Station

   BLP01288    12/01/2005  

TV Pickup

   KA88970    12/01/2005  

TV Pickup

   KA95317    12/01/2005  

TV Pickup

   KC5875    12/01/2005  

TV Studio Transmitter Link

   KSG35    12/01/2005  

TV Intercity Relay

   KSI74    12/01/2005  

TV Intercity Relay

   KSI75    12/01/2005  

TV Intercity Relay

   KSI76    12/01/2005  

TV Pickup

   KW6065    12/01/2005  

TV Pickup

   KW6066    12/01/2005  

TV Pickup

   KW6073    12/01/2005  

TV Pickup

   KW6074    12/01/2005  

TV Intercity Relay

   WBJ983    12/01/2005  

TV Intercity Relay

   WBJ986    12/01/2005  

TV Intercity Relay

   WBJ987    12/01/2005  

TV Intercity Relay

   WBJ988    12/01/2005  

TV Intercity Relay

   WLG233    12/01/2005  

TV Intercity Relay

   WPNL408    12/01/2005  

Business Radio

   KAP730    12/01/2015  

 

8

Pending DTV license application. Currently operating under program test
authority.

 

Sch III-13



--------------------------------------------------------------------------------

Dothan, Alabama

 

Facility Type

  

Call Sign

   Exp. Date

TV Broadcast Station License

   WDHN    04/01/2005

(Channel 18, Dothan, Alabama)

     

STA for Low Power DTV

   WDHN-DT    08/18/2008

(Channel 21, Dothan, Alabama)

     

Receive Only Earth Station

   E050390    12/19/2020

TV Pickup

   KY7799    04/01/2005 Fort Smith, Arkansas

Facility Type

  

Call Sign

   Exp. Date

Television Broadcast Station License

   KFTA-TV    06/01/2013

(Channel 24, Fort Smith, Arkansas)

     

DTV License

   KFTA-DT    06/01/2013

(Channel 27, Fort Smith, Arkansas)

     

Transmit Receive Earth Station

   E000609    11/13/2010

TV Studio Transmitter Link

   WDD713    06/01/2013

Intercity Relay

   WDT813    06/01/2013

Intercity Relay

   WDT814    06/01/2013

Intercity Relay

   WDT815    06/01/2013

Intercity Relay

   WDT816    06/01/2013

Intercity Relay

   WDT850    06/01/2013

Intercity Relay

   WPNF891    06/01/2013

Intercity Relay

   WPTG330    06/01/2013

Intercity Relay

   WPTG331    06/01/2013

Intercity Relay

   WPTG334    06/01/2013

Intercity Relay

   WPTG339    06/01/2013

Intercity Relay

   WPTN382    06/01/2013

Intercity Relay

   WPTX765    06/01/2013

Remote Pickup

   WPXN366    06/01/2013

Weather Radar Station

   WPQJ586    08/09/2015

 

Sch III-14



--------------------------------------------------------------------------------

Rogers, Arkansas

 

Facility Type

  

Call Sign

   Exp. Date  

Television Broadcast Station License

   KNWA-TV    06/01/2005  

(Channel 51, Rogers, Arkansas)

     

DTV Facility

   KNWA-DT    BLCDT-20060915ANF 9

(Channel 50, Rogers, Arkansas)

     

Intercity Relay

   WPNF934    06/01/2005  

Intercity Relay

   WPNK630    06/01/2005  

Remote Pickup

   WPXV734    06/01/2005  

Business Radio License

   WPQX728    11/14/2010  

Intercity Relay

   WQCG358    06/01/2005  

Intercity Relay

   WQEK477    06/01/2005  

Intercity Relay

   WQFP323    06/01/2005  

Intercity Relay

   WQHP517    06/01/2005  

Intercity Relay

   WQIA924    06/01/2005  

TV Pickup

   WQGL225    06/01/2005  

 

9

Pending DTV license application. Currently operating under program test
authority.

 

Sch III-15



--------------------------------------------------------------------------------

Little Rock, Arkansas

 

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   KARK-TV    06/01/2005  

(Channel 4, Little Rock, Arkansas)

     

DTV Facility

   KARK-DT    BLCDT-20060504ABM 10

(Channel 32, Little Rock, Arkansas)

     

Transmit-Receive Earth Station

   E010024    03/28/2011  

Low Power Auxiliary

   BLP00411    06/01/2005  

TV Pickup

   KA2132    06/01/2005  

TV Pickup

   KA2133    06/01/2005  

TV Pickup

   KA74957    06/01/2005  

TV Pickup

   KA74958    06/01/2005  

TV Pickup

   KE5898    06/01/2005  

TV Pickup

   KE8994    06/01/2005  

Remote Pickup

   KEH571    06/01/2005  

Remote Pickup

   KLB542    06/01/2005  

TV Studio Transmitter Link

   KLT43    06/01/2005  

Remote Pickup

   KPG254    06/01/2005  

Remote Pickup

   KPG803    06/01/2005  

TV Pickup

   KR9873    06/01/2005  

TV Pickup

   KS2058    06/01/2005  

TV Pickup

   KS2059    06/01/2005  

Intercity Relay

   WAY649    06/01/2005  

Intercity Relay

   WCG701    06/01/2005  

Intercity Relay

   WHB954    06/01/2005  

Intercity Relay

   WLG538    06/01/2005  

Weather Radar Station

   WPKU229    07/15/2012  

Remote Pickup

   WQA949    06/01/2005  

Remote Pickup

   WQA950    06/01/2005  

Remote Pickup

   WQA951    06/01/2005  

Remote Pickup

   WQA952    06/01/2005  

 

10

Pending DTV license application. Currently operating under program test
authority.

 

Sch III-16



--------------------------------------------------------------------------------

West Monroe, Louisiana

 

Facility Type

  

Call Sign

   Exp. Date  

TV Broadcast Station License

   KARD    06/01/2005  

(Channel 14, West Monroe, Louisiana)

     

DTV Facility

   KARD-DT    BLCDT-20080116ABD 11

(Channel 14, West Monroe, Louisiana)

     

Auxiliary Remote Pickup

   KPG931    06/01/2005  

Remote Pickup Base Station

   KPJ413    06/01/2005  

TV Studio Transmitter Link

   WHY494    06/01/2005  

TV Intercity Relay

   WHY662    06/01/2005  

TV Studio Transmitter Link

   WLE984    06/01/2005  

TV Studio Transmitter Link

   WLF699    06/01/2005  

TV Studio Transmitter Link

   WLQ852    06/01/2005  

 

11

Pending DTV license application. Currently operating under program test
authority.

 

Sch III-17



--------------------------------------------------------------------------------

Billings, Montana

 

Facility Type

  

Call Sign

   Exp. Date

TV Broadcast Station License

   KSVI    04/01/2006

(Channel 6, Billings, Montana)

     

STA for Low Power DTV

   KSVI-DT    08/18/2008

(Channel 18, Billings, Montana)

     

Television Translator Station

   K06AT    10/01/2014

Television Translator Station

   K16DH    04/01/2006

Television Translator Station

   K16DZ    04/01/2006

Television Translator Station

   K19FF    04/01/2006

Television Translator Station

   K25BP    04/01/2006

Television Translator Station

   K27IM    04/01/2014

Television Translator Station

   K33EA    04/01/2006

Television Translator Station

   K58IH    04/01/2014

Television Translator Station

   K66EQ    04/01/2006

Receive Only Earth Station

   E040435    11/11/2019

TV Intercity Relay

   WGZ505    04/01/2006

TV Translator Relay

   WHB781    04/01/2006

TV Translator Relay

   WHQ291    04/01/2006

TV Studio Transmitter Link

   WLE397    04/01/2006

TV Intercity Relay

   WLE992    04/01/2006

TV Studio Transmitter Link

   WME778    04/01/2006

TV Studio Transmitter Link

   WME779    04/01/2006

TV Studio Transmitter Link

   WME780    04/01/2006

TV Translator Relay

   WPJA562    04/01/2006

TV Intercity Relay

   WPNH966    04/01/2006

TV Intercity Relay

   WPQY442    04/01/2006

TV Intercity Relay

   WPUI709    04/01/2006

TV Pickup

   WPUQ395    04/01/2006

 

Sch III-1



--------------------------------------------------------------------------------

SCHEDULE IV

Local Service Agreements

 

Service Agreements

  

Stations

TBA(1)

   WFXP, Erie, PA    KHMT, Billings, MT

SSA & JSA(2)

   KJTL and KJBO-LP, Wichita Falls, TX    KOLR, Springfield, MO    KCIT and
KCPN-LP, Amarillo, TX    KAMC, Lubbock, TX    KRBC, Abilene, TX    KSAN, San
Angelo, TX    WUTR, Utica, NT    WFXW, Terre Haute, IN    WYOU, Scranton, PA   
KODE, Joplin, MO    KTVE, Ed Dorado, AR    WTVO, Rockford, IL

OA(3)

   WYZZ, Peoria, IL    WUHF, Rochester, NY

 

(1)

Nexstar has a time brokerage agreement (“TBA”) with each of these Mission
Broadcasting, Inc. stations. The TBAs allow Nexstar to program most of each
station’s broadcast time, sell each station’s advertising time and retain the
advertising revenue generated in exchange for monthly payments to Mission. In
addition, Nexstar station WLYH-TV, Lancaster, PA, operates under a TBA with
Newport Television’s station WHP-TV, Harrisburg, PA, pursuant to which Newport
programs WLYH-TV’s broadcast time and sells its advertising time in return for
certain payments to Nexstar.

(2)

Nexstar has both a shared services agreement (“SSA”) and a joint sales agreement
“(“JSA”) with each of these Mission Broadcasting, Inc. stations. Under these
SSAs, Nexstar provides certain services to Mission such as news production,
technical maintenance and master control functions, in exchange for Nexstar’s
right to receive certain payments from Mission as described in the SSAs. The
JSAs permit Nexstar to sell and retain a percentage of the net revenue from the
station’s advertising time in return for monthly payments to Mission of the
remaining percentage of net revenue, as described in the JSAs.

(3)

Nexstar provides services to WYZZ and WUHF, which are licensed to subsidiaries
of Sinclair Broadcasting Group, Inc., under Outsourcing Agreements (“OA”). OAs
allow for similar arrangements as those provided for under a JSA and SSA.

 

Sch IV-1



--------------------------------------------------------------------------------

ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Purchaser understands that:

Such Purchaser agrees that it has not offered or sold and will not offer or sell
the Securities in the United States or to, or for the benefit or account of, a
U.S. Person (other than a distributor), in each case, as defined in Rule 902
under the Securities Act as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S of the Securities Act or another exemption from the
registration requirements of the Securities Act. Such Purchaser agrees that,
during such 40-day restricted period, it will not cause any advertisement with
respect to the Securities (including any “tombstone” advertisement) to be
published in any newspaper or periodical or posted in any public place and will
not issue any circular relating to the Securities, except such advertisements as
are permitted by and include the statements required by Regulation S.

Accordingly, such Purchaser represents and agrees that it, nor any of its
Affiliates nor any person acting on its or their behalf has engaged or will
engage in any directed selling efforts with respect to the Securities, and that
it and they have complied and will comply with the offering restrictions
requirements of Regulation S.

Such Purchaser agrees that, at or prior to confirmation of a sale of Securities
by it to any distributor, dealer or person receiving a selling concession, fee
or other remuneration during the 40-day restricted period referred to in Rule
903 under the Securities Act, it will send to such distributor, dealer or person
receiving a selling concession, fee or other remuneration a confirmation or
notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than “distributors” (as defined in Regulation S) in reliance upon
Regulation S and the Closing Date, except in either case in accordance with
Regulation S under the Securities Act (or Rule 144A or to Accredited
Institutions in transactions that are exempt from the registration requirements
of the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S during the period referred
to above to any distributor, dealer or person receiving a selling concession,
fee or other remuneration, you must deliver a notice to substantially the
foregoing effect. Terms used above have the meanings assigned to them in
Regulation S.”

 

Annex 1